Name: Commission Regulation (EEC) No 2714/89 of 7 September 1989 introducing a countervailing charge on certain varieties of plum originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 89 Official Journal of the European Communities No L 262/27 COMMISSION REGULATION (EEC) No 2714/89 of 7 September 1989 introducing a countervailing charge on certain varieties of plum originating in Hungary conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of certain varieties of plum originating in Hungary can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 111 9/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2618/89 (3), introduced a countervailing charge on certain varieties of plum originating in Hungary ; Whereas for plums originating in Hungary there were no prices for six consecutive working days ; whereas the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 261 8/89 is hereby repealed. Article 2 This Regulation shall enter into force on 8 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 118, 29. 4. 1989, p. 12. (3) OJ No L 252, 30. 8 . 1989, p. 32.